Order of the Court: The amended petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Milo Wayne Lundblad is suspended from the practice of law for one year, with the suspension stayed after five months by a two-year term of probation subject to the following conditions: a. Respondent shall continue in his course of individual counseling with a qualified mental health professional acceptable to the Administrator and shall report to the professional on a regular basis of not less than twice per month with the Administrator advised of any change in attendance deemed warranted by such professional; b. Respondent shall comply with all treatment recommendations of the mental health professional; c. Respondent shall provide to the qualified mental health professional an appropriate release as required by the Confidentiality Act of the Mental Health Code (740 ILCS 110/1 et seq.), authorizing the treating professional to (i) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (ii) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (iii) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plan; d. Respondent shall abstain from the usage of alcohol and any nonprescribed mood-altering substances; e. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional approved by the Administrator within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; f. Respondent shall participate in Alcoholics Anonymous or Caduceus by attending at least two meetings a week for the first year, and one meeting a week for the remaining year. Respondent is to maintain a log of his attendance at the meetings and submit them to the Administrator with his quarterly reports; g. Respondent shall maintain a sponsor in the program and is to provide contact information for the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and report any lapses in sobriety or usage of controlled substances to the Administrator within 72 hours of his knowledge of that usage; h. Respondent shall report to the Administrator any lapse in his sobriety or usage of any nonprescribed mood-altering substances within 72 horns of that usage; i. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the nature and extent of his compliance with the conditions of probation; j. Respondent shall notify the Administrator within 14 days of any change of his address, change in treatment professionals, or change in A.A. sponsors; k. Respondent shall comply with the Illinois Rules of Professional Conduct and will cooperate with the Administrator in providing information regarding any investigation relating to his conduct; l. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; m. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments, if any, arising from his conduct; and n. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining seven-month period of suspension shall commence from the date of the determination that any term of probation has been violated. The motion by respondent Milo Wayne Lundblad to stay the mandate until April 11, 2003, is allowed.